Filed 1/7/21 P. v. Burke CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C091121

                    Plaintiff and Respondent,                                       (Super. Ct. No. 19F6210)

           v.

 CHRISTINA MARIE BURKE,

                    Defendant and Appellant.




         Defendant Christina Marie Burke brought, or assisted in bringing,
methamphetamine and a ingestion device into Shasta County Jail. She pled no contest to
bringing a controlled substance and paraphernalia into a jail. She also admitted this
conduct violated her grants of mandatory supervision. Pursuant to the negotiated plea,
the trial court sentenced her to a one-year term (one-third the midterm), to be served
consecutively with the sentence imposed on the violations of mandatory supervision in
four earlier cases. The remaining counts and allegations were dismissed.



                                                             1
       Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of her right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, J.



We concur:



/s/
Hull, Acting P. J.



/s/
Murray, J.



                                              2